Citation Nr: 0822581	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for diabetes mellitus type I.  

3.  Whether there is new and material evidence to reopen a 
claim for service connection for cataracts, to include as 
secondary to diabetes mellitus I.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.




WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1988 to August 1988, 
and December 1990 to July 1991, with additional service in 
the Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  A hearing before the undersigned Veterans Law 
Judge was held at the RO in May 2007.  The hearing transcript 
has been associated with the claims file.

In October 2002 the veteran filed a claim of service 
connection for diabetes mellitus type II.  In an unappealed 
April 2003 rating decision, the RO denied the issue of 
service connection for diabetes mellitus type II because 
"the evidence submitted is not new and material."  A review 
of the record indicates that there was no prior denial for 
service connection for diabetes mellitus type II, however, 
and the listed "reasons" for the April 2003 denial pertain 
to a distinct claim of service connection for diabetes 
mellitus type I, rather than the claim of service connection 
for diabetes mellitus type II.  As such, the Board finds that 
the April 2003 rating decision is not a final decision with 
regard to the claim of service connection for diabetes 
mellitus type II.  

The issue of service connection for PTSD and the requests to 
reopen are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is not diagnosed with diabetes mellitus type II.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus II 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In November 2002 and May 2006 the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the May 2006 letter postdates the initial 
adjudication and the claim was not readjudicated, because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no prejudice to the veteran.  VA has also done 
everything reasonably possible to assist the veteran with 
respect to her claim for benefits, such as obtaining medical 
records and providing personal hearings.  The Board finds 
that the claim is ready for adjudication.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as diabetes 
mellitus, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309

A review of the evidence of record includes no medical 
findings of diabetes mellitus type II.  Additionally, the 
Board notes that during her February 2006 personal hearing, 
the veteran testified that she had never been diagnosed with 
diabetes mellitus type II.  See February 2006 RO hearing 
transcript.  As stated above, one of the requirements for 
service connection is that there is a current diagnosis.  
Because the record includes no diagnosis of diabetes mellitus 
type II, service connection must be denied.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed)


ORDER

Service connection for diabetes mellitus type II is denied.  

REMAND

Further development is needed on the claim of service 
connection for PTSD and the request to reopen the claim of 
service connection for diabetes mellitus type I.  The veteran 
contends that she received treatment at Walter Reed for 
diabetes mellitus type I and sexual assault while on active 
service in 1991.  A review of the record indicates that the 
RO requested these records from the National Personnel 
Records Center (NPRC) in April 2005.  The record contains no 
response from the NPRC (and no treatment records from Walter 
Reed), however, and it is unclear whether no records were 
located or whether the search for the records was completed.  
Based on the possible evidentiary importance of these 
records, the Board finds that the clinical records from 
Walter Reed must again be requested from the NPRC.

For the request to reopen the claim of service connection for 
cataracts, because it is inextricably intertwined with the 
request to reopen the claim of service connection for 
diabetes mellitus type I, it must be held in abeyance pending 
completion of the development discussed below.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AMC should request all Walter Reed 
treatment records dating between December 
1990 and July 1991.  If no records are 
available, this should be noted in the 
record, and the veteran should be so 
informed.  

2.  Thereafter, the RO should readjudicate 
the appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


